Citation Nr: 1748941	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active military service from September 1974 to August 1975.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran requested a hearing before a member of the Board in his November 2013 substantive appeal and was scheduled for a videoconference hearing in January 2016.  However, in a December 2015 statement, the Veteran stated that he was unable to attend the scheduled hearing and withdrew his request for a hearing before the Board.  The hearing request is therefore deemed withdrawn.  

The issues of entitlement to service connection for bilateral hearing loss disability and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to acoustic trauma sustained in active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has tinnitus as a result of in-service noise exposure.    The Veteran reports that he first experienced ringing in his ears during service and that it has continued since.  

The Veteran's military occupational specialty (MOS) was that of a field wire lineman, and he asserts he was exposed to hazardous noise in the form of military tanks, gunfire, cannons, and grenades.  The Veteran's reported noise exposure during service is consistent with the facts and circumstances of his service.  Thus, the Board concedes that the Veteran sustained acoustic trauma during active service.  

Service treatment records (STRs) are silent for complaints of or treatment for tinnitus in active service.   However, the Veteran is competent to report when he first experienced symptoms of tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

In June 2011, the Veteran was provided a VA audiology evaluation.  At that time, the Veteran reported that he first experienced bilateral tinnitus during his active service and had received treatment for it since the 1970s.  The VA examiner stated that no opinion could be rendered regarding the relationship of the Veteran's tinnitus to in-service noise exposure without resorting to mere speculation.  

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and that the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Therefore, the June 2011 opinion provided by the examiner is no negative evidence against the claim and so, cannot be used as the basis of a denial of entitlement to service connection for tinnitus.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus.  Additionally, the Board finds the Veteran credible in his reports that tinnitus began in service and has continued ever since.  

In sum, the Veteran has a current diagnosis of tinnitus, and the Board concedes that he sustained acoustic trauma during active service.  The Veteran has competently and credibly reported that his symptoms began in service and have continued since that time.  The VA medical opinion of record lacks probative value in determining whether a nexus exists between the Veteran's current disability and his active service.

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and so, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.    

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Veteran asserts it was caused by in-service noise exposure.  As stated above, the Board has conceded that the Veteran sustained acoustic trauma during active service.  

At his June 2011 VA audiology evaluation, the Veteran reported the above described noise exposure and reported experiencing bilateral hearing loss, left worse than right, since he was in active service.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of right ear hearing loss disability for VA purposes; but that he did meet the criteria for diagnosis of left ear hearing loss for VA purposes.  The examiner indicated that the Veteran's current hearing loss was less likely than not caused by or a result of an event in active service.  The examiner reasoned that the Veteran's STR audiological results were in agreement with the puretone results obtained during the examination and that the Institute of Medicine Report on noise exposure in the military concluded that based on current knowledge, hearing loss occurred immediately and there was no scientific support for delayed onset weeks, months, or years after the exposure event. 

The Board finds the June 2011 VA audiology evaluation and opinion report inadequate for adjudication purposes.  In this regard, the VA examiner failed to consider that while the Veteran did not have hearing loss disability for VA purposes at any time during active service, there was in fact a decrease in his hearing acuity from the time of his entrance examination to his separation examination.  Further, the examiner did not give appropriate consideration to the Veteran's lay statements regarding the onset and continuity of his decreased hearing acuity.   

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present hearing loss disability.   

With regard to the Veteran's claim for hypertension, the Veteran asserts that his currently diagnosed hypertension was caused or worsened by his active service.  In the July 2011 rating decision, the VA RO conceded a current diagnosis, but denied service connection based on a lack of nexus between the Veteran's service and his hypertension.  In his November 2013 substantive appeal, the Veteran reported that he began taking blood pressure medication within the first year of his separation from service.  He further claimed having been extremely stressed out while at Fort Polk and having received treatment after an attempted suicide.

Given the Veteran's reports of taking medication for hypertension within one year of his active service, the Board finds that he should be afforded a VA examination to determine the nature and etiology of his hypertension.    

Further, the Board notes that in the July 2011 rating decisions, the VA RO cited to medical records from the VA Medical Center which apparently show a diagnosis of hypertension and ongoing treatment since November 2009.  However, the Board has not been able to locate the identified records in the claims file.  Therefore, those records, in additional to any other outstanding records, should be identified and obtained before a decision is made with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records, to specifically include the VA Medical Center treatment records cited to in the July 2011 rating decision, and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of any currently present hearing loss disability.  The claims file must be made available to, and reviewed in its entirety bu the examiner.  Any indicated tests and studies should be performed.  

Based on the evaluation of the Veteran and the review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that any currently present hearing loss disability is etiologically related to acoustic trauma the Veteran sustained in active service.  In forming the opinion, the examiner should specifically address the Veteran's statements regarding the onset and continuity of his decreased hearing acuity.   

The rationale for all opinions expressed must be provided.  

3.  Also schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his hypertension.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that hypertension is etiologically related to the Veteran's active service.  In forming the opinion, the examiner must specifically address the Veteran's report of the onset and continuity of his symptoms of hypertension, and treatment provided for such.  

The rationale for all opinions expressed must be provided.  

4.  Confirm that any VA examination reports and medical opinions provided comport with this remand, and undertake any other development determined to be warranted. 

5.  Then, readjudicate the remaining issues on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for a response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


